Title: To Benjamin Franklin from John Shaffer, [9 October 1783?]
From: Shaffer, John
To: Franklin, Benjamin


          
            
              Sir
              [October 9, 1783?]
            
            As an unfortunate Countryman I take the liberty onst more to adress my Self to you Knowing That you have a heart that Sincerly feals the Sorrow of anothers boosom, the Judges of my

affair Demands that I prove that I am a Native of Amerique if your Exelency will be Kind Enough as you Know I am Realy a Native of Philadelphia to Certify that I am from Philaa. and belong to a good honest fameley and Suported in that Country a good Carracter as you Know I wallways have Done, you will Rilive me from the greatest Pain in Life if your Exelency Should Refuse me this feavour I am Lost Lost for Ever—this is the most unhappest affair in Life I do Not Know for what I am arrested the accused me of being a Partner of a Certain Saintyver but as I have Proved to the Conturrary they Know Say I am an imposter and that I never was in that Country that if I Realy was that my ambasedeuer would Not Refuse me to Certify that I am from that Country my liberty Depends upon the Goodness of your Exelency in Righting those few fowloing Lines— Sir you have arrested a Subject of the united Stats of amereca Named John Shaffer a Son of David Shaffer a good honest famely and who allways Suported a good Carracter in that Country I beg that you will Render him the Justis that he merets—you See by my Request the inosance of my Cause.
            If you Do Not Clame me in this unhappe affair I am Loost for Ever, I am very senceble that I do Not Merite your Protection owing to my bad Conduct but hope you will Pardon me for my Past Conduct, thinck of my good honest fameley my God what I have brought my Self to by my imprudence if it is only for the Sake of my famely Do Not Refuse me the feavour I ask and beleve me I Ever Shall look upon you as my Salvateur and acnoledge my Self to be with Respect Sir your Most obedent and very humble Servant
            
              J Schaffer
            
          
          
            The few Lines that you will be Kind Enough to Right in my feavour, one to Monr. Gude Consillier au Chattlet one to Monr. Bachois Lieutenant Criminel, and the other to the Procureur du Roy it will be sufecent to give me my liberty, for Heaven Sake

Donot Refuse me this feavour I therw my Self Down upon my Knees before you and Pray you will Not abandon me. I am sick in bed and am without the Lest Reserve if you would only be Kind Enough to Send me a Small Sum of money as I have Not a farthing to Subsist—enclose I Send you a Small bill upon my father who will pay it at Sight if your Exelency will be Kind Enough to put this Small bill into the hands of Mr Barclay As he Knoes my famely he will procure you the amount by the first opertunety I have Still a Small bill of your acceptation but is Since with all my affairs I owe a Small Sum to Mr Balon, the governeur of the Prison if I Do Not Pay him he will turn me upon the Straw my god waht an unhappe Situation the letter that you will be Kind Enough to Right I beg you will Send them by the bearrer as I have No time to loose I have the honour to be Your Exelency Most obedent and very humble Servant
            
              J. Schaffer
              His Exelency Doctor Franklin
            
          
        